Citation Nr: 1141156	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee postoperative medial meniscus residuals. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision rendered by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in April 2008; a transcript of that hearing is of record.

In November 2009, this matter was remanded to the RO via the Appeals Management Center (AMC) for additional development. 


FINDINGS OF FACT

1.  Objective medical evidence has not shown moderate instability in the Veteran's left knee on clinical testing. 

2.  Left knee postoperative medial meniscus residuals is manifested by X-ray evidence of severe degenerative joint disease and noncompensable limitation of motion with complaints of swelling, pain, tenderness, painful motion, and functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee postoperative medial meniscus residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a separate 10 percent for rating for left knee degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in January 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records as well as identified VA treatment records.  The Veteran submitted private treatment records as well as written statements discussing his contentions.  

The Veteran was provided with VA examinations in January 2007 and April 2010.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

Reference is made an October 2011 statement from the Veteran's representative that suggests that his left knee disability has worsened.  However, unlike statements made in October 2009, which resulted in a Remand for a new examination, the representative did not indicate that the disability had worsened since the Veteran's last examination.  Rather, she only seems to be asserting the Veteran's left knee has worsened since his original injury.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee disability since the April 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Additionally, in April 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO DRO or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the April 2008 hearing, the DRO fully discussed the Veteran's claim for benefits.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the increased rating claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

However, to give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's left knee disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pretoria v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

Under Diagnostic Code 5259, a 10 percent disability evaluation may be assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2011).

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, the VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

In this case, the Veteran is currently assigned a 10 percent rating for his service-connected left knee postoperative medial meniscus residuals pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

In December 2006, the Veteran filed a claim seeking a higher evaluation for his service-connected left knee postoperative medial meniscus residuals. 

In a January 2007 VA joints examination report, the Veteran complained of constant sharp and dull left knee pain with associated symptoms of weakness, stiffness, swelling, giving way, and lack of endurance.  It was noted that the Veteran was retired from a career as a senior engineering technician in 2004, used a brace during flare-ups, and was limited in his daily activities (waterskiing, bowling, hunting, climbing ladders, working on his home, etc.) due to knee pain.  He further indicated that he has left knee flare-ups consisting of increased pain weekly to biweekly due to walking, weather, and overuse and that rest and medication improve flare-ups.  The Veteran reported additional limitation of motion and function of the left knee by pain and fatigability after repetitive use or during a flare-up.  It was further noted that the condition limited walking from a quarter of a mile to a mile but that the Veteran could stand for an hour and did not feel unsteady or fall. 

Physical examination findings were listed as well-nourished, antalgic gait, slight swelling, able to rise onto heels and toes/tandem walk/rise from squat with pain in the left knee, no palpable cyst on posterior side of knee, pain and crepitus with movement, tenderness of the medial and lateral joint lines, no ligamentous laxity, well-healed surgical spars on the medial side of the patella as well as anterior patella, and diffuse tenderness to palpation over the left knee.  Range of motion findings of the left knee were listed as flexion to 100 degrees (with pain beginning at 70 degrees of flexion) and extension to 0 degrees with no pain.  The Veteran was noted to exhibit full strength in the left knee with pain on all movements.  It was further indicated that he demonstrated functional range of motion for the left additionally limited to 80 degrees of flexion and to 0 degrees of extension due to increased pain during a flare-up or after repetitive use.

X-rays of left knee were noted to reveal tricompartmental degenerative changes (most marked in the medial compartment with near complete joint space loss, subchondral sclerosis, and peri articular osteophytes), chondrocalcinosis within the lateral compartment, and .4 millimeter ossific fragment anterior to superior to the anterior aspect of the tibia (may relate to small intra-articular loose body).  The examiner listed a diagnosis of left knee strain with degenerative joint disease. 

VA treatment notes dated in 2007 and 2008 were associated with the record.  In March 2007, physical examination showed lower extremities without edema, good range of motion and strength, and left knee pain with McMurray's test.  A May 2007 MRI showed macerated degenerative tear of the medial meniscus with probable free edge tear of the lateral meniscus, chronic ACL tear, moderate to severe osteoarthrosis with medial compartment cartilage loss and meniscal extrusion, joint effusion (probable intra-articular bodies), and large complex Baker's cyst.  Treatment notes dated in November 2007 detailed that the Veteran received left knee injection treatment with great improvement.  

During his April 2008 DRO hearing, the Veteran asserted that his left knee had deteriorated.  He complained of pain and requiring treatment with medication as well as wearing a brace.  He reported that he opted to retire in 2003 but now worked part-time with a lawn care service, working on lawn mowers in a shop.  It was indicated that going from working on the mowers to standing up was quite painful. 

In a November 2008 VA joints examination report, the Veteran noted that his left knee had progressed to the point where total knee arthroplasty was being considered. 

VA treatment notes dated in 2008 and 2009 detailed continued complaints of left knee pain.  A January 2009 orthopedic consult listed an assessment of left knee degenerative joint disease.  The Veteran complained of daily giving out and daily pain not relieved by medications.  On physical examination, the Veteran was noted to have pain along the medial joint line, stable ligament exam, and range of motion from full extension to 120 degrees of flexion.  X-ray of the left knee showed severe tricompartmental degenerative joint disease. 

In an April 2010 VA joint examination report, the Veteran complained of increased left knee pain and limitation of motion.  It was indicated that current treatment for his left knee condition included bracing, activity limitation, steroid injections, and medications.  Left knee symptoms were listed as deformity, pain, stiffness, and incoordination, decreased speed of joint motion, repeated effusions, swelling, and tenderness.  He denied instability, giving way, locking episodes, dislocation, and subluxation.  He reported joint disease flare-ups of severe, weekly frequency, and one to two day duration with increased activity.  It was indicated that his flare-ups limited his ability to ambulate and decreased his range of motion due to knee pain.  The Veteran noted that he was able to stand up to one hour but unable to walk more than a few yards.  General left knee joint findings were listed as bony joint enlargement, crepitus, deformity, effusion, tenderness, abnormal motion, guarding of movement, large osteophyte over medial femoral condoyle, positive patellar crepitance, two well healed incisions over medial joint line, mass behind knee, clicking/grinding/snapping, effusion, no joint ankylosis, varus alignment of the left knee, and surgically absent meniscus.  There was no instability or locking.

Range of motion findings of the left knee were listed as flexion to 100 degrees and extension to 0 degrees (with objective evidence of pain with active motion of the left side).  It was indicated that the Veteran exhibited objective evidence of pain and limitation with repetitive motion.  Range of motion findings of the left knee after repetitive motion were listed as flexion to 90 degrees and extension to 0 degrees.  The examiner listed a diagnosis of left knee degenerative osteoarthritis with no significant effects on usual occupation and mild to moderate effects on usual daily activities. 

As an initial matter, the Veteran was not found to exhibit moderate recurrent subluxation or lateral instability in the evidence of record.  Such was simply not demonstrated.  Due consideration has been given to the Veteran's periodic complaints of instability (giving way).  However, there was no instability shown or demonstrated when he was examined in January 2007 or April 2010.  VA treatment records are also absent any conclusive of any appreciable instability.  As such, the assignment of an evaluation in excess of 10 percent for the Veteran's service-connected left knee postoperative medial meniscus residuals is not warranted for recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

However, under VA General Counsel opinions discussed at length above, the assignment of a separate 10 percent rating for left knee degenerative joint disease is warranted under Diagnostic Code 5003, based on findings of severe arthritis with pain on motion and noncompensable limitation of motion.  

Still, no more than a 10 percent rating is assignable under Diagnostic Code 5003 for arthritis affecting a major joint (the left knee joint).  Here, the Veteran has consistently shown full extension during his VA examinations, and demonstrated flexion of 70 degrees or more on every occasion.  As such, at no time during the course of the Veteran's appeal has he demonstrated compensable limitation of motion in his left knee based on either limitation of flexion or limitation of extension under Diagnostic Codes 5260 and 5261.
 
The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 10 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion, tenderness, antalgic gait, and stiffness.  

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected left knee disabilities.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 2011 WL 3672294 (August 23, 2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation.  

In this respect, the Board notes that the January 2007 and April 2010 VA examination findings detailed objective evidence of pain on active motion (with specific findings listed in degrees when pain began during left knee motion as well as quantifying the amount of limitation of motion during a flare-up) and additional loss of motion noted on repetitive motion.  However, those findings have not shown limitation of the range of motion in his left knee to warrant the assignment of higher compensable ratings based on either flexion or extension or any of the other rating criteria relevant to the knee.  Thus, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 10 percent ratings.

Competent medical evidence is also absent any findings of left knee ankylosis as the Veteran has shown considerable range of motion in his left knee.  A rating under Diagnostic Code 5256 would therefore be inappropriate.  Consideration was also given to assigning a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  However, a rating of this nature requires pain, locking, and effusion in the knee.  In the Veteran's case, the evidence clearly shows pain and effusion, but locking was neither complained of nor shown on physical examination.  As such, the criteria for a rating under Diagnostic Code 5258 have not been met.

It is further noted that the Veteran underwent medial meniscectomy of the left knee during service.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a separate 10 percent rating may be assigned for the removal of semilunar cartilage when the knee remains symptomatic.  It is noted that symptoms may include, swelling, popping, locking, giving way sensation, or catching.  However, in this case, the Veteran's primary reported symptom is pain, which is contemplated in the rating he receives based on arthritis with limitation of motion.  While an intermittent finding of mild swelling was noted and intermittent complaints of giving way were reported, there was no instability, popping, catching, or locking found on examination.  Further, while it is not disputed that the Veteran's knee is painful, the Board concludes that to assign a separate rating under Diagnostic Code 5259 would constitute "pyramiding" as the Veteran would essentially be getting two ratings based on left knee pain.  See 38 C.F.R. § 4.14 (2011).  This is because the rating under Diagnostic Code 5003 is premised on painful motion, and the rating under Diagnostic Code 5259 would also be based on pain.  Because pyramiding is precluded by regulation, a separate rating under Diagnostic Code 5259 is not warranted. 

The Veteran also submitted written statements discussing the severity of his service-connected left knee disabilities.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased left knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased left knee symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased left knee symptomatology has not been established, either through medical or lay evidence, during the appeal period.

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 10 percent for left knee postoperative medial meniscus residuals (based on instability) is not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, a separate 10 percent rating based on left knee degenerative joint disease is warranted from December 4, 2006 (the date of the Veteran's increased left knee rating claim), and to that extent, the Veteran's claim is granted.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran has repeatedly reported that he opted to retire from full-time employment in 2003 due to eligibility by age or duration of work as well as performed some part-time work with a lawn mower repair business since retirement.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee postoperative medial meniscus residuals is denied. 

A separate 10 percent rating for left knee degenerative joint disease is granted from December 4, 2006, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


